81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael R. ANGE, Plaintiff-Appellant,v.Togo D. WEST, Jr., Secretary of the Army;  Michael Deck,Captain, Commander, 1450th Trans.  Co., Defendants-Appellees,andNORTH CAROLINA NATIONAL GUARD, Defendant.

No. 95-1822.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.
Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.   Malcolm J. Howard, District Judge.  (CA-94-38-H3)
Michael R. Ange, Appellant Pro Se.  Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC;  Gene Allen Dickey, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, NC, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this civil action as moot.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Ange v. West, No. CA-94-38-H3 (E.D.N.C. Mar. 24, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED